Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
1, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00162-CV



              IN RE WOODROW RAYMOND NOVAK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1999-30293

                         MEMORANDUM OPINION

      On February 24, 2014, relator Woodrow Raymond Novak filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable R.K.
Sandill, presiding judge of the 127th District Court of Harris County, to set
relator’s application for post-judgment enforcement for a hearing, arrange for
relator’s teleconference appearance, and consider and rule on relator’s application
for enforcement.
      Relator sued Amos Pitts for an unpaid loan. On January 15, 2003, the trial
court signed an order granting summary judgment in favor of relator in the amount
of $600, plus interest and costs. On June 19, 2008, the Harris County District
Clerk prepared and filed an abstract of the judgment. On June 30, 2008, Yolanda
Torres, an attorney representing relator, wrote the Texas Department of Criminal
Justice (“TDCJ”), requesting that the amount of the judgment be withdrawn from
Pitts’s inmate trust fund account and deposited into relator’s inmate trust fund
account or delivered payable to relator at Torres’s business address. Relator’s
attempt to collect the unpaid judgment from Pitts was unsuccessful.

      On September 9, 2013, Novak purportedly filed an application for post-
judgment enforcement of the unpaid judgment, an affidavit, a motion to set the
application for a hearing, a notice of garnishment hearing, a certificate of last
known address, an application for teleconference appearance, and a proposed order
for a teleconference hearing.

      A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). In order to be entitled to mandamus relief compelling a trial
court to rule on a properly filed motion, relator must establish that the trial court
(1) had a legal duty to rule on the motion; (2) was asked to rule on the motion; and
(3) failed or refused to rule on the motion within a reasonable time. In re Layton,
257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina,
94 S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding). However,
                                         2
a court is not required to consider a motion not called to its attention. Layton, 257
S.W.3d at 795.

      Relator has the burden to provide this court with a record sufficient to
establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992) (orig. proceeding). Relator, however, has not provided a file-stamped
copy of his application or any of the related documents demonstrating that such
documents are actually pending in the trial court or have been called to the
attention of the trial court. Therefore, relator has not provided a sufficient record
establishing his entitlement to mandamus relief. See Tex. R. App. P. 52.3(k),
52.7(a); see also Blakeney, 254 S.W.3d at 661 (noting relator’s failure to attach
file-marked copies of the motion he claimed to have filed in the trial court).

      Accordingly, we deny relator’s petition for writ of mandamus.



                                                    PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                          3